Motion by plaintiffs to dismiss appeal of the defendant City of Yonkers, granted; appeal dismissed, without costs. The appeal is from an order of the Supreme Court, Westchester County, made February 7, 1961, denying a motion by said defendant for a rehearing or for reconsideration of plaintiffs’ prior motion for a preference in trial which had been granted by an order of said court made on November 21, 1960. Since no new facts were actually presented on the second motion it was in fact one for reargument of the prior motion. An order denying a motion for reargument is not appealable (Polito v. Town of Babylon, 5 A D 2d 877). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.